Citation Nr: 1534702	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  08-34 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to service connection for a liver disorder, including enlarged liver, fatty liver, and hepatitis C, to include as secondary to substance abuse.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for substance abuse, to include as secondary to dysthymia.


REPRESENTATION

The Veteran is represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to April 1982 and from July 1986 to February 1991.  

The issue of entitlement to service connection for a liver disability, including an enlarged liver, fatty liver, and hepatitis C, to include as secondary to substance abuse, comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veteran Affairs (VA) Regional Office in St Petersburg, Florida, on behalf of the Regional Office located in Montgomery, Alabama (RO).  


REMAND

In a February 2012 remand, the Board found that the evidence of record reasonably raised a claim to reopen the issue of entitlement to service connection for substance abuse, to include as secondary to the Veteran's service-connected dysthymia.  Therein, the Board referred this claim to the RO for the appropriate action.  The Board then remanded the issue of entitlement to service connection for a liver disability, to include an enlarged liver, fatty liver, and hepatitis C, as being inextricably intertwined with reasonably raised and referred claim to reopen.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision in the matter).

Subsequent to the February 2012 remand, the RO developed and adjudicated the claim to reopen the issue of entitlement to service connection for substance abuse, to include as secondary to the Veteran's service-connected dysthymia.  After this claim was denied in a December 2012 rating decision, the Veteran perfected an appeal.  In his July 2015 substantive appeal, the Veteran requested a hearing before Board at the RO.  In an August 2015 letter, the RO notified the Veteran that he has been scheduled for that Travel Board hearing.  To date, this hearing has not taken place.  As such, the Board finds that remanding of this issue is required in order to provide the Veteran the requested hearing.  38 C.F.R. §§ 20.700, 20.704 (2014).

Accordingly, the case is remanded for the following action:

The RO must schedule the Veteran for a hearing before the Board as requested in his July 2015 substantive appeal.  The RO must notify the Veteran of the date, time, and place of such a hearing by letter mailed to his current address of record.  All correspondence pertaining to these matters must be associated with the claims file.  If the Veteran no longer desires a hearing before the Board in these matters, he must promptly notify the RO.  38 C.F.R. § 20.702(e) (2014).

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded herein.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


